Case 1:21-cv-23263-XXXX Document 1 Entered on FLSD Docket 09/09/2021 Page 1 of 8




                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI DIVISION

  FIDELITY AND DEPOSIT COMPANY OF
  MARYLAND, a Maryland Corporation,

         Plaintiff,                                         Case No.: 1:21-CV-23263

  v.

  IBT GROUP, LLC; CEINSA USA, LLC; IBT
  HEALTH,    LLC;    CARIMEX,    LLC;
  INTERENATIONAL      BUSINESS   AND
  TRADE, LLC; SUCOMEX, LLC; IBT
  CONSTRUCTION, LLC.

        Defendants.
  ______________________________________/

                                            COMPLAINT

         Plaintiff, FIDELITY AND DEPOSIT COMPANY OF MARYLAND, through its

  counsel, hereby sues Defendants, IBT GROUP, LLC; CEINSA USA, LLC; IBT HEALTH,

  LLC; CARIMEX, LLC; INTERENATIONAL BUSINESS AND TRADE, LLC; SUCOMEX,

  LLC; IBT CONSTRUCTION, LLC; and alleges:

                            PARTIES, JURISDICTION, AND VENUE

         1.      This Court has jurisdiction over the parties pursuant to 28 U.S.C. §1332(a)

  because Plaintiff and Defendants are citizens of diverse states.

         2.      FIDELITY AND DEPOSIT COMPANY OF MARYLAND (“F&D”) is a

  Maryland corporation incorporated in Maryland with its principal place of business in

  Schaumburg, Illinois making it a citizen of Maryland and Illinois in accordance with 28 U.S.C. §

  1332(c)(1). F&D is licensed to conduct business in Florida.
Case 1:21-cv-23263-XXXX Document 1 Entered on FLSD Docket 09/09/2021 Page 2 of 8




         3.      Upon information and belief, IBT GROUP, LLC (“IBTG ”) is a Florida limited

  liability company with its principal place of business in Miami, Florida, in Miami-Dade County

  making it a citizen of Florida in accordance with 28 U.S.C. § 1332(c)(1). Upon information and

  belief, all members of IBTG are Florida citizens.

         4.      Upon information and belief, CEINSA USA, LLC (“CEINSA”) is a Florida

  limited liability company with its principal place of business in Miami, Florida, in Miami-Dade

  County making it a citizen of Florida in accordance with 28 U.S.C. § 1332(c)(1). Upon

  information and belief, all members of Ceinsa are Florida citizens.

         5.      Upon information and belief, IBT HEALTH, LLC (“IBTH”) is a Florida limited

  liability company with its principal place of business in Miami, Florida, in Miami-Dade County

  making it a citizen of Florida in accordance with 28 U.S.C. § 1332(c)(1). Upon information and

  belief, all members of IBTH are Florida citizens.

         6.      Upon information and belief, CARIMEX, LLC (“Carimex”) is a Florida limited

  liability company with its principal place of business in Miami, Florida, in Miami-Dade County

  making it a citizen of Florida in accordance with 28 U.S.C. § 1332(c)(1). Upon information and

  belief, all members of Carimex are Florida citizens.

         7.      Upon information and belief, INTERENATIONAL BUSINESS AND TRADE,

  LLC (“IBTL”) is a Florida limited liability company with its principal place of business in

  Miami, Florida, in Miami-Dade County making it a citizen of Florida in accordance with 28

  U.S.C. § 1332(c)(1). Upon information and belief, all members of IBTL are Florida citizens.

         8.      Upon information and belief, SUCOMEX, LLC (“Sucomex”) is a Florida

  corporation with is principal place of business in Miami, Florida, in Miami-Dade County making




                                                  2
Case 1:21-cv-23263-XXXX Document 1 Entered on FLSD Docket 09/09/2021 Page 3 of 8




  it a citizen of Florida in accordance with 28 U.S.C. § 1332(c)(1). Upon information and belief,

  all members of Sucomex are Florida citizens.

         9.      Upon information and belief, IBT CONSTRUCTION, LLC (“IBTC”) is a Florida

  limited liability company with is principal place of business in Coral Gables, Florida, in Miami-

  Dade County making it a citizen of Florida in accordance with 28 U.S.C. § 1332(c)(1). Upon

  information and belief, all member of IBTC are Florida citizens.

         10.     The causes of action alleged herein fall within the jurisdictional limits of the

  Court because F&D seeks to recover more than $75,000.00 from the Defendants.

         11.     Venue is appropriate in this Court because one or more of the Defendants reside

  in or have their principal place of business within the boundaries of the Southern District of

  Florida, and because one or more Defendants reside in or have their principal place of business

  located in one of the counties within the province of the Miami Division of this Court.

                                    GENERAL ALLEGATIONS

         12.     As part of its business, F&D issues payment and performance bonds and stands as

  surety for certain construction contractors.

         13.     In connection with its work, IBTG from time to time required surety payment and

  performance bonds.

         14.     To induce F&D to issue payment and performance bonds on its behalf, IBTG,

  Cesina, IBTH, Carimex, IBTL, Sucomex, and IBTC (collectively, the “Indemnitors”) entered

  into an indemnity agreement with F&D.

         15.     Specifically, on August 24, 2015, IBTG, Cesina, IBTH, Carimex, IBTL, Sucomex

  each executed a General Indemnity Agreement (“Agreement”) in favor of F&D, its affiliates, and

  its agents. The Agreement was thereafter amended by Rider on July 23, 2019 to add IBTC as an


                                                  3
Case 1:21-cv-23263-XXXX Document 1 Entered on FLSD Docket 09/09/2021 Page 4 of 8




  indemnitor. A true and correct copy of the Agreement, and amendment thereto, is attached hereto

  and incorporated herein as Exhibit A.

         16.     The execution of the Agreement, and the Indemnitors’ undertaking of the various

  responsibilities and obligations contained therein, were absolute conditions precedent and

  prerequisites to F&D issuing any bonds naming IBTG as a principal.

         17.     According to the Agreement, the Indemnitors agreed, in part, to:

                 [E]xonerate, indemnify, and hold Surety harmless from and against any
                 and all liability and Loss, sustained or incurred, arising from or related to:
                 (a) any Bond, (b) any Claim, (c) any Indemnitor failing to timely and
                 completely perform or comply with this Agreement, (d) Surety enforcing
                 this Agreement or (e) any act of Surety to protect or procure any of
                 Surety’s rights, protect or preserve any of Surety’s interest, or to avoid, or
                 lessen Surety’s liability or alleged liability. The liability of Indemnitors to
                 Surety under this Agreement includes all Claims made on Surety, all
                 payments made, Loss incurred, and all actions taken by Surety under the
                 Good Faith belief that Surety is, would be or was liable for amounts paid
                 or the actions taken, or that it was necessary or expedient to make such
                 payments or take such actions, whether or not such liability, necessity or
                 expediency existed. Indemnitors shall promptly, upon demand, make
                 payment to Surety as soon as liability or Loss exists, whether or not Surety
                 has made any payment. An itemized statement of Loss, sworn to by any
                 officer of Surety, or the voucher or other evidence of any payment shall be
                 prima facie evidence of the fact that, amount and extent of liability of
                 Indemnitors for such Loss. Indemnitors shall promptly, upon demand,
                 procure the full and complete discharge of Surety from all Bonds and all
                 liability in connections with such Bonds. If Indemnitors are unable to
                 obtain discharge of any or such all Bonds within the time demanded,
                 Indemnitors shall promptly deposit with Surety an amount of money that
                 Surety determines is sufficient to collateralize or pay any outstanding
                 obligations
         .
  [Exhibit A, p. 1, Section 3].

         18.     The Agreement also provides that Indemnitors shall:

                 Promptly pay all premiums and charges of Surety for Bonds, at the current
                 rate changed by Surety, until Surety has been provided satisfactory
                 evidence, in its sole discretion, that it has been fully released and/or
                 discharged from liability under such Bonds.


                                                   4
Case 1:21-cv-23263-XXXX Document 1 Entered on FLSD Docket 09/09/2021 Page 5 of 8




  [Exhibit A, p. 1, Section 1].

         19.     The Indemnitors’ obligations under the Agreement extended to:

                 [A]ny bond, undertaking, and/or obligation of suretyship or guarantee
                 executed, provided or procured (herein “issued”) by Surety (whether as
                 surety, co-surety, reinsurer or otherwise) in the name of or on behalf or
                 any Indemnitor, any Related Entity any other entity on request in
                 accordance with this Agreement, or any combination thereof, whether
                 issued prior to or after the execution of this Agreement, and all renewals,
                 extensions, modifications and substitutions of bond.

  [Exhibit A, p. 1].

         20.     Finally, the Agreement provides that, “if Surety procures the execution of any

  Bond by other sureties . . . then all the terms and conditions of this Agreement shall inure to the

  benefit of such other sureties.” [Exhibit A, p. 3, Section 14].

         21.     The Agreement is unequivocal and specific in setting forth the Indemnitors’

  obligations to indemnify and keep F&D indemnified as a result of executing any payment or

  performance bonds on IBTG’s behalf or because of IBTG’s or the Indemnitors’ failure to comply

  with the Agreement.

         22.     IBTG thereafter entered into multiple contracts (the “Contracts”) on several

  construction projects (collectively, the “Projects”) located in the Republic of Panama for which it

  required payment and performance bonds.

         23.     At the Indemnitors’ request, and in consideration of the Indemnitors’ promise to

  comply with the various terms and conditions of the Agreement, F&D procured payment and

  performance bonds (the “Bonds”) for the Projects through another surety, ASSA Compania de

  Seguros, to secure the obligations of IBTG under its Contracts with the Republic of Panama.




                                                    5
Case 1:21-cv-23263-XXXX Document 1 Entered on FLSD Docket 09/09/2021 Page 6 of 8




          24.      Premiums and taxes associated with the Bonds remain unpaid by the Indemnitors,

  despite the Agreement’s terms, which require the Indemnitors to pay all taxes and premiums

  once the Bonds were “issued” (as that term is defined in the Agreement).

          25.      Specifically, the Indemnitors owe F&D $3,253,522.31 in unpaid premiums and

  taxes associated with the Bonds as set forth in the itemized statement attached hereto as Exhibit

  B.

          26.      F&D has made demand on the Indemnitors to pay the outstanding premiums and

  taxes but Indemnitors have failed and refused to make the payments owed.

          27.      Since Indemnitors refused to resolve the unpaid premiums and taxes, F&D was

  forced to hire the undersigned attorneys to pursue this action against Indemnitors and has

  incurred attorneys’ fees and costs for which Indemnitors are responsible to repay to F&D under

  the terms of the Agreement.

          28.      F&D has performed all of the terms, covenants, and conditions required on its

  part to be performed under the terms of the Agreement or has been excused from doing so by

  Indemnitors.

          29.      All conditions precedent to maintaining this action have occurred, been excused,

  or otherwise been waived.

                                             COUNT I
                (Breach of Contract / Contractual Indemnity against the Indemnitors)

          30.      F&D realleges and incorporates the allegations in the proceeding paragraphs 1-29

  as if fully set forth herein.

          31.      Pursuant to the Agreement, the Indemnitors promised to “[p]romptly pay all

  premiums and charges of Surety for Bonds, at the current rate changed by Surety, until Surety



                                                   6
Case 1:21-cv-23263-XXXX Document 1 Entered on FLSD Docket 09/09/2021 Page 7 of 8




  has been provided satisfactory evidence, in its sole discretion, that it has been fully released

  and/or discharged from liability under such Bonds.”

         32.     F&D, in its discretion, does not believe it has been released and/or discharged

  from liability under the Bonds, which it issued in favor of IBTG.

         33.     As such, Indemnitors are liable for the premiums and taxes associated with

  F&D’s issuance of the Bonds and Indemnitors have failed to pay such taxes and premiums

  despite F&D’s repeated demands they do so.

         34.     Indemnitors’ failure to pay the outstanding premiums and taxes constitutes a

  breach of the Agreement.

         35.     F&D has incurred damages in the amount of $3,253,522.31, which constitutes the

  total unpaid premiums and taxes, as a result of Indemnitors’ breach of the Agreement.

         36.     Additionally, F&D has incurred attorneys’ fees and costs pursuant to Indemnitors’

  breach of the Agreement. F&D is entitled to an award of its attorneys’ fees and costs in pursuing

  this claim according to the Agreement.

         WHEREFORE, F&D demands judgment against the Indemnitors, jointly and severally,

  for damages, costs of this action, prejudgment interest, attorneys’ fees and such further relief as

  this Court deems just and proper.



         Dated September 9, 2021.

                                                        /s/ S. Jordan Miller
                                                        E.A. “SETH” MILLS, JR., ESQ.
                                                        Florida Bar No. 339652
                                                        smills@mpdlegal.com
                                                        JORDAN MILLER, ESQ.
                                                        Florida Bar No. 0069998
                                                        jmiller@mpdlegal.com
                                                        MILLS PASKERT DIVERS

                                                  7
Case 1:21-cv-23263-XXXX Document 1 Entered on FLSD Docket 09/09/2021 Page 8 of 8




                                           100 N. Tampa St., Ste. 3700
                                           Tampa, FL 33602
                                           Telephone: (813) 229-3500
                                           Facsimile: (813) 229-3502
                                           Attorneys for Plaintiff




                                       8
